Citation Nr: 9906046	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for any or all of the 
period from March 25, 1994, to the present.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from May 1969 to February1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1995, which denied service connection for PTSD, and 
January 1997, which granted service connection for PTSD, and 
assigned a 10 percent rating for PTSD.  A hearing was held in 
July 1998 in Montgomery, Alabama, before Jeff Martin, who is 
a member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991 & Supp. 1998).  

At the hearing, the veteran testified that his PTSD had 
worsened in severity since his most recent examination, 
conducted in July 1996.  In addition, he referred to ongoing 
VA treatment, and indicated he had been hospitalized since 
that time.  Accordingly, these records must be obtained, and 
the veteran must be afforded a new examination.  Further, the 
United States Court of Veterans Appeals (Court) has recently 
held that, in a decision for an increased rating involving an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, separate, 
or "staged" ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Thus, if warranted by the 
evidence, the RO should assign staged ratings as appropriate.  

In addition to that issue, there are a number of other issues 
which the veteran has attempted to raise, but which the RO 
has failed to develop.  To begin, entitlement to service 
connection for a left knee, a low back disorder, and hearing 
loss was denied in August 1979.  The veteran did not appeal 
this decision within one year.  In November 1980, service 
connection for these disabilities was again denied, and the 
veteran did not appeal notification of that denial.  His 
claim for service connection filed in March 1994 included, in 
addition to PTSD, a left knee disability, a low back 
disability, and hearing loss.  

Concerning the claim regarding left knee and low back 
disabilities, the veteran did not receive any response from 
the RO to his March 1994 claim.  In May 1996, he stated that 
he was amending his claim to include left knee and low back 
disabilities and that he was now treated at the VA.  
Treatment records which had been obtained by the VA showed 
complaints of knee and back pain.  In a substantive appeal 
received in June 1996, the veteran stated that he was 
appealing the issues of service connection for left knee and 
low back disorders.  In July 1996, the RO informed the 
veteran that service connection for back and left knee 
disabilities had been previously denied by ratings dated 
August 7, 1779, [sic] and June 17, 1995, that he had had one 
year to disagree with those decisions, and since he had not, 
his appeal rights had expired, and he must submit new 
evidence.  

It must be noted that the June 1995 rating decision did not 
contain any mention of left knee or low back disabilities, 
nor did the notice to him, sent in July 1995.  Thus, the July 
1996 letter was the first notification to him that his claim 
was denied, subsequent to the claim he filed in March 1994.  
Moreover, to the extent that this determination relied only 
upon evidence submitted since the June 1995 rating decision, 
which did not address knee and back disabilities, it was 
erroneous.  

In January 1997, he was informed that he had previously been 
denied service connection for low back and left knee 
disorders; that his appeal rights had expired; and that in 
order to be considered for service connection, he had to show 
that low back and left knee disabilities were incurred in 
service, and had existed to the present time.  In February 
1997, the veteran submitted a statement, on a VA Form 1-9, 
stating that he was appealing the decision on his claim for 
benefits for back and left knee disabilities, and that he 
disagreed with the decision about the time limit on his back 
and knee disabilities-that he had submitted evidence in May 
1996, within a year of June 1995.  It must be pointed out 
that this statement was received within one year of the July 
1996 notification to him of the continued denial of his 
claim.  

Additionally, in response to the January 1997 statement, in 
June 1997, the veteran stated that his service medical 
records reflected treatment for the disabilities in service, 
and that all of his treatment since service had been at 
Tuskeegee VAMC.  However, the RO requested the records from 
the Tuscaloosa VAMC, and, after the error was pointed out in 
February 1998, the RO still did not request the records from 
the appropriate facility, Tuskeegee VAMC.  

In February 1998, the veteran requested that his claims for 
service connection for knee and back disabilities be 
reopened, and requested reconsideration of all issues.  In 
April 1998, he was informed that his claim for service 
connection for a back disability had been denied in August 
1997 [sic] and that his appeal rights had expired.  No 
mention was made of the claim pertaining to a knee 
disability.  However, as indicated, by that time, the veteran 
had already submitted a timely notice of disagreement 
pertaining to those issues.  38 C.F.R. § 20.302(a) (1998).  

Concerning hearing loss, the June 1995 rating decision 
similarly did not include hearing loss in the statement of 
issues.  Nevertheless, the body of the rating decision 
contained a discussion that no new and material evidence to 
reopen the claim for service connection for hearing loss had 
been submitted, and the rating decision was attached to the 
notice sent to the veteran in July 1995.  In May 1996, he 
stated that he had had his hearing tested at the VA that 
year, and requested that the RO obtain the records.  In 
addition, in a VA Form 1-9 received in June 1996, he stated 
that he was appealing the issue of service connection for 
hearing loss.  The RO informed him, in July 1996, that the 
claim had been previously denied in August 1779 [sic] and in 
June 1995, and that he had not filed a timely appeal.  
However, notification of the June 1995 rating decision was 
not sent until July 1995, and the appeal was received in June 
1996, within a year.  Consequently, a notice of disagreement 
was timely filed.  38 C.F.R. § 20.302(a) (1998).  

Moreover, in February 1997, the veteran stated that he was 
appealing the claim for service connection for hearing loss, 
and all letters to him informing him that he needed to submit 
new and material evidence were met with a timely response 
that all of his records should be at the VAMC.  In April 
1998, he stated that his hearing loss was due to a blast in 
service.  Although he was informed that the claim was denied 
because no new and material evidence had been submitted, we 
note that he had submitted a notice of disagreement in June 
1996, and he has yet to receive a statement of the case.  See 
Holland v. Gober, 10 Vet.App. 433 (1997) (per curiam), 
Tablazon v. Brown, 8 Vet.App. 359 (1995).   

Regarding the above three issues pertaining to new and 
material evidence, the Board notes that the claim for those 
disabilities was also denied in November 1980, and the 
veteran did not appeal notification of that decision.  
Accordingly, that is the last final decision, rather than the 
August 1979 rating decision.  Evans v. Brown, 9 Vet.App. 27 
(1996).  Moreover, potentially relevant records identified 
have not been obtained.  Where the VA is on notice of 
evidence which may prove to be new and material but has not 
been submitted with the application, VA has a duty to notify 
a claimant of what is necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991); Graves v. Brown, 8 Vet. 
App. 522 (1996).  Moreover, where the evidence is within the 
control of VA, VA must obtain the records.  Then, if the 
decision remains adverse to the veteran, a statement of the 
case must be issued.  See Holland, Tablazon.  

The veteran also filed a claim for service connection for 
flat feet in May 1995.  This claim was denied in June 1995; 
the veteran was provided notice in July 1995; he provided 
relevant contentions in May 1996; and in June 1996, he 
explicitly stated that he was appealing the denial of service 
connection for flat feet, and that his records were at the 
Tuskeegee VAMC.  In July 1996, he was informed that the RO 
needed medical evidence of continuity of treatment.  In 
February 1997, he submitted a VA Form 1-9, again stating that 
he was appealing the issue of service connection for flat 
feet, and in June 1997, he informed the RO that all of his 
medical treatment had been at the VAMC, and requested that he 
be advised if information was needed.  Although this was 
within a year of the request, no further action was taken by 
the RO on this claim.  See 38 C.F.R. § 3.158(a) (1998); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  Consequently, in 
addition to obtaining treatment records, and reviewing the 
claim, if the claim remains denied, the veteran must be 
furnished a statement of the case.  See Holland, Tablazon.  

In connection with the need to obtain relevant treatment 
records, for all issues, the Board notes that the RO 
requested VA treatment records in April 1994, and records 
were also obtained in June 1996.  However, none of these 
records are dated earlier than September 1993, and it does 
not appear that all records of treatment since the veteran's 
discharge from service have been obtained, since some of 
these records refer to earlier, ongoing treatment.  
Additionally, the veteran has specifically referred to a 
hearing or audiometric examination conducted in 1995 or 1996, 
and this must be obtained.  Consequently, the RO must ensure 
that all records of treatment since 1979 are obtained.  

The claim for service connection filed in March 1994 also 
included a claim for service connection for hypertension.  
This claim was denied in June 1995, and the veteran was 
notified in July 1995.  In May 1996, although not explicitly 
disagreeing with the June 1995 rating decision, he presented 
contentions regarding that issue.  In July 1996, he was told 
that this claim had been denied in August 1779 [sic] and in 
June 1995, and that he had not submitted a timely appeal.  
However, he did not provide andy further comment on this 
issue.  Nonetheless, in April 1998, he was informed that the 
RO was preparing to send the file to the Board concerning the 
PTSD and hypertension, and that no further action was 
required on his part.  However, this issue has not been 
developed for appellate consideration, and whether there was 
a timely appeal as to that issue is not before us.  

Upon remand the appellant should be given the opportunity to 
add any relevant lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain all records of 
the veteran's treatment, since discharge 
from service to the present, from the 
Tuskeegee VAMC, including inpatient, 
outpatient, and mental hygiene clinic 
records, as well as hearing or audiometric 
test results, dated in 1995 or 1996.  If 
the records do not date back to 1979, the 
VAMC should be asked to provide a 
statement of the reason that earlier 
records are unavailable.  Stored records 
must be obtained, unless it is clear that 
any such records are already on file, or 
that they do not show treatment for low 
back, left knee, or hearing loss 
disorders, or flat feet.  

2.  After these records have been 
obtained, the RO should review the claims 
for service connection for flat feet, and 
for new and material evidence to reopen 
claims for service connection for a left 
knee disability, a low back disability, 
and hearing loss disability, with 
consideration of all evidence received 
since the November 1980 determination.  If 
any of the claims are denied, the veteran 
should be furnished a statement of the 
case, not a supplemental statement of the 
case, as to any such issues.  He should be 
afforded an opportunity to perfect the 
appeal prior to the return of the file to 
the Board.

3. The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the manifestations and severity of his 
PTSD.  All indicated studies should be 
conducted, and the diagnostic criteria of 
DSM-IV should be employed.  The examiner 
must be furnished the claims file prior 
to the examination, as well as a copy of 
the new rating criteria for rating mental 
disorders, which were effective November 
6, 1996.  All pertinent findings should 
be reported in detail, and the examiner 
should provide an assessment of the 
veteran's Global Assessment of 
Functioning (GAF), with an explanation of 
the meaning and significance of the 
assigned value.  To the extent, if any, 
that psychiatric disability is present 
which is not etiologically related to 
PTSD, any such symptomatology should be 
separately identified.  If symptomatology 
cannot be dissociated from PTSD, this 
fact should be so stated.  

4.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claims.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case, and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 





directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


_________________________
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



